DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on October 20, 2020.
Claims 1-12 are currently pending and have been examined. 

Related Applications
This application is a continuation application of U.S. application no. 14/851,502 filed on September 11, 2015, now U.S. Patent 10,817,892 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Subject Matter Eligibility Analysis for Products and Processes1 (“SME Analysis”):
Claims 1-4 are drawn to methods (i.e., a process), Claims 5-8 drawn to a product (i.e., a machine/manufacture), and Claims 9-12 are drawn to a system (i.e., a machine/manufacture). 
Thus, Claims 1-12 are drawn to at least one of the statutory categories of invention.

Step 2A-Prong 1 of the SME Analysis:
Claim 1 (representative of independent Claims 5 and 9) recites the following steps:
receiving, a first merchant code and information associated with a digital coupon offer; 
in response to receiving the first merchant code and information associated with the digital coupon offer, determining, that the first merchant code matches a second merchant code, where the second merchant code was previously stored and is associated with the digital coupon offer; 
in response to determining a match between the first merchant code and the second merchant code, approval for redeeming the digital coupon offer.
These steps, under their broadest reasonable interpretation, 
describe or set-forth approving coupon redemption by matching merchant codes, which amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior, relationships, or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas; and alternatively,
encompass a human manually (e.g., in their mind, or using paper and pen) determining a match between merchant codes to approve a coupon for redemption (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
Independent Claims 5 and 9 recite nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); therefore, these claims recite an abstract idea under the same analysis.
Each of the dependent claims likewise recites/describes these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); thus, these claims recite an abstract idea under the same analysis. Any elements recited in a dependent claim that is not specifically addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A-Prong 2 of the SME Analysis:
The claims recite the additional elements/limitations of a “coupon clearinghouse server,” “transmitting approval instructions,” “one or more non-transitory computer-readable media…” (as recited in Claim 5), “a computer system comprising…a coupon clearinghouse application….” (as recited in Claim 9).
The requirement to execute the claimed steps/functions using a “coupon clearinghouse server,” “one or more non-transitory computer-readable media…” (as recited in Claim 5), “a computer system comprising…a coupon clearinghouse application….” (as recited in Claim 9) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent Claims 2-4, 6-8, and 10-12 fail to include any additional elements. In other words, each of the limitations/elements recited in the respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. 
Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “coupon clearinghouse server,” “one or more non-transitory computer-readable media…” (as recited in Claim 5), “a computer system comprising…a coupon clearinghouse application….” (as recited in Claim 9) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Furthermore, it has been held that receiving data/messages over a network, like the “transmitting approval instructions” of Claims 1, 5, and 9, is well-understood, routine, and conventional.  This notion is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Additionally, it is noted that the determination that associating/storing data in a database is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and append the abstract idea with well-understood, routine and conventional activities previously known to the industry.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Thus, no additional element, or combination of additional elements in the claims amount to significantly more than the abstract idea.
For the reasons stated above, Claims 1-12 as whole do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (US 2008/0262928 A1)(“Michaelis”) in view of Bone (US 2012/0116859 A1)(“Bone”).

As to Claims 1, 5, and 9, Michaelis recites a computer-implemented method comprising:/one or more non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors of a coupon clearinghouse server, cause the one or more processors to perform functions including:/a computer system comprising a coupon clearinghouse server programmed to execute a coupon clearinghouse application, the coupon clearinghouse application comprising one or more non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors of the coupon clearinghouse server, cause the one or more processors to perform functions including: 
receiving, by a coupon clearinghouse server (E-Coupon Manager 212), a first merchant code (E-Coupon ID) associated with a digital coupon offer (“the coupon redemption terminal 1304 (CRT) transmits the E-Coupon ID to the E-Coupon Manager 212;” [0118]); 
in response to receiving the first merchant code associated with the digital coupon offer, determining, by the coupon clearinghouse server, that the first merchant code matches a second merchant code (“uses the ID to search its coupon database, step 1518,” [0118], “the E-Coupon ID corresponds to an issued coupon that has not been redeemed (i.e., test 1520=‘Yes’)” [0119]), where the second merchant code was previously stored by the coupon clearinghouse server and is associated with the digital coupon offer (looking in database for match implies it was previously stored, [0118], see also [0086]); 
in response to determining a match between the first merchant code and the second merchant code, the coupon clearinghouse server transmitting approval instructions for redeeming the digital coupon offer (“E-Coupon Manager 212 transmits corresponding E-Coupon data to the coupon redemption terminal 1304 for processing” [0119], [0120]).
Michaelis does not directly disclose that the receiving of the E-Coupon ID is accompanied with additional information.
Bone teaches receiving coupon ID with information (“one or more of the promotion code 214, the cashier code 212, and the coupon ID 216,” [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information sent to the coupon clearinghouse server of Michaelis, by the feature of Bone, and in particular to include in addition to the E-Coupon ID sent to the coupon clearinghouse server of Michaelis, the information, as taught by Bone.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to perform further validation checks of the coupon ([0042], Bone); thereby, increasing the security of the coupon redemption process.

As to Claims 2, 6, and 10, the Michaelis/Bone combination discloses as discussed above.  Michaelis further discloses before all steps set forth in claim 1, receiving at the coupon clearinghouse server a request for the digital coupon offer (“Where the mobile device 210 requests a personalized E-Coupon” [0082]), and in response, issuing the digital coupon offer and creating and storing the second merchant code at the coupon clearinghouse server (“E-Coupon Manager 212 may create a unique E-Coupon ID and associate…E-Coupon ID in its coupon database,” [0084] and [0086], see also “The E-Coupon Manager 212 may be a server including a processor and memory and configured to receive inquiries from mobile devices 210 and generate and store personalized E-Coupons in response to such inquiries,” [0062]).

As to Claims 3, 7, and 11, the Michaelis/Bone combination discloses as discussed above.  Michaelis further discloses the coupon offer being valid for a predetermined amount of time (“the coupon's validity period (i.e. earliest time of use and expiration date)” [0094]).

As to Claims 4, 8, and 12, the Michaelis/Bone combination discloses as discussed above.  Michaelis further discloses the coupon clearinghouse server encumbering the digital coupon offer (“Notified that the transaction was accepted and the coupon discount applied, the mobile device 210 may store a status value in the corresponding E-Coupon data record as being cancelled, redeemed or deleted from the mobile device 210 so that it is not be used again for other transactions. Similarly, if the E-Coupon Manager 212 receives the notification and stores the transaction completion status in the coupon database” [0123]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        August 27, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.